In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00123-CR




     EX PARTE GREGORY DEWAYNE NEWSON




         On Appeal from the 123rd District Court
                 Panola County, Texas
              Trial Court No. 2020-C-099




      Before Morriss, C.J., Stevens and van Cleef, JJ.
             Opinion by Chief Justice Morriss
                                                OPINION

        In a single issue, Gregory Dewayne Newson appeals the trial court’s ruling on his pretrial

application for a writ of habeas corpus pursuant to Article 17.151 of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 17.151 (Supp.). Newson claims that his

detention exceeded ninety days without indictment and that he is entitled to release on a personal

bond or bail he can afford. At the trial court’s habeas hearing, the only evidence was produced

from Newson’s defense team, establishing his indigency and his resulting inability to post a

significant bond. In fact, at that hearing, the State neither put on any evidence nor asserted any

exception that would render Article 17.151 inapplicable.1 Because of the posture of this case as

presented to this Court, we must reverse the trial court’s order and remand this matter to that

court to set a bond that Newson can afford.

(1)     Background

        On January 1, 2020, Newson was arrested and detained on the charge of capital murder.

Bond was set at three million dollars. On September 28, 2020, Newson was indicted for capital

murder. On July 12, 2022, Newson, who remained confined in the Gregg County Jail, filed an

application for a writ of habeas corpus seeking release on a personal bond or bail in an amount

he could afford, pursuant to Article 17.151 of the Texas Code of Criminal Procedure. See TEX.

CODE CRIM. PROC. ANN. art. 17.151. An evidentiary hearing ensued.


1
 An exception might have been Article I, Section 11, of the Texas Constitution, which could permit a court to deny a
low bond “for capital offenses, when the proof is evident.” TEX. CONST. art. I, § 11. A person charged with a
capital offense when “proof is evident” is not entitled to the benefit of Article 17.151, Section 1(1). See Ex parte
Jackson, 807 S.W.2d 384, 386 (Tex. App.—Houston [1st Dist.] 1991, no pet.) (rejecting Jackson’s reliance on
Article 17.151 because terms of Article I, Section 11, of Constitution were satisfied). But such an exception was not
claimed or proven by the State.
                                                         2
       The sole witness at the hearing was Portia Patterson, Newson’s common-law wife.

Patterson testified that she and Newson had been together since 2003 and that she was familiar

with Newson’s financial situation. Before he was arrested, Newson was employed as a truck

driver. According to Patterson, Newson did not own any property, did not have any money in

bank accounts, and did not own a vehicle. At one point, Newson had approximately five

thousand dollars in his possession, but that money was confiscated by law enforcement.

Patterson summarized by stating that Newson was indigent. Patterson further testified, though,

that Newson’s family and friends could collect five or six hundred dollars to help post bond for

Newson. That testimony was undisputed. Following the hearing, the trial court entered an order

reducing Newson’s bond from three million dollars to two million dollars.

(2)    Applicable Law and Analysis

       A “decision of a trial judge at a habeas proceeding regarding the imposition or reduction

of bail ‘will not be disturbed by this Court in the absence of an abuse of discretion.’” Ex parte

Gill, 413 S.W.3d 425, 428 (Tex. Crim. App. 2013) (quoting Ex parte Spaulding, 612 S.W.2d

509, 511 (Tex. Crim. App. 1981) (orig. proceeding)). A trial court abuses its discretion when it

applies “an erroneous legal standard, or when no reasonable view of the record could support the

trial court’s conclusion under the correct law and facts viewed in the light most favorable to its

legal conclusion.” DuBose v. State, 915 S.W.2d 493, 497–98 (Tex. Crim. App. 1996), overruled

on other grounds by Guzman v. State, 955 S.W.2d 85, 90 (Tex. Crim. App. 1997).

       Article 17.151 of the Texas Code of Criminal Procedure provides,

       A defendant who is detained in jail pending trial of an accusation against him
       must be released either on personal bond or by reducing the amount of bail
                                                3
         required, if the state is not ready for trial of the criminal action for which he is
         being detained within:

                 (1)    90 days from the commencement of his detention if he is accused
         of a felony.

TEX. CODE CRIM. PROC. ANN. art. 17.151, § 1(1). “This Article preserves the presumption of

innocence by ensuring that ‘an accused as yet untried and unreleased on bond will not suffer “the

incidental punitive effect” of incarceration during any further delay attendant to prosecutorial

exigency.’” Ex parte Smith, 486 S.W.3d 62, 65 (Tex. App.—Texarkana 2016, no pet.) (quoting

Jones v. State, 803 S.W.2d 712, 716 (Tex. Crim. App. 1991) (quoting Ex parte Green, 688

S.W.2d 555, 557 (Tex. Crim. App. 1985) (orig. proceeding))).

         “Under Article 17.151, the State has the initial burden to make a prima facie showing that

it was ready for trial within the applicable time period.” Id. (quoting Ex parte Ragston, 422

S.W.3d 904, 906–07 (Tex. App.—Houston [14th Dist.] 2014, no pet.)). “The question of the

State’s ‘readiness’ within the statutory limits refers to the preparedness of the prosecution for

trial.” Id. (quoting Ex parte Brosky, 863 S.W.2d 775, 778 (Tex. App.—Fort Worth 1993, no

pet.)). “The State may show readiness ‘either by announcing within the allotted time that it is

ready, or by announcing retrospectively that it had been ready within the allotted time.’” Id.

(quoting Ex parte Ragston, 422 S.W.3d at 907). “Without an indictment, the State cannot be

ready for trial under Article 17.151.” Ex parte Lanclos, 624 S.W.3d 923, 927 (Tex. Crim. App.

2021).

         At the hearing, it was undisputed that Newson was arrested for capital murder on

January 1, 2020, and had remained incarcerated since the time of his arrest.            It was also

                                                  4
undisputed that Newson was not indicted until September 28, 2020, over nine months from the

commencement of his detention—thus invoking the protections of Article 17.151. Given those

facts, the State did not attempt to claim that it had been ready for trial within the statutory time

frame. “Under [these] circumstances, the judge has only two options: either release [Newson]

on personal bond or reduce the required bail amount.” Ex parte Lanclos, 624 S.W.3d at 927

(citing Ex parte Gill, 413 S.W.3d 429).

       Even so, we cannot conclude that the trial court erred in failing to release Newson on a

personal bond. In 2020, the Governor issued an executive order stating, in part, “Article 17.151

of the Texas Code of Criminal Procedure is hereby suspended to the extent necessary to prevent

any person’s automatic release on personal bond because the State is not ready for trial.” See

The Governor of the State of Tex., Exec. Order No. GA-13, 45 Tex. Reg. 2368, 2369 (2020).

Because the Texas Court of Criminal Appeals has held that this “executive order suspends

Article 17.151 only to the extent that it calls for releasing defendants on personal bond” and

“does not suspend Article 17.151’s release of defendants on bonds they can afford,” Ex parte

Lanclos, 624 S.W.3d at 927, we must determine whether the trial court erred in failing to set

bond in an amount Newson could afford.

       “If the court chooses to reduce the amount of bail required, it must reduce it to an amount

that the record reflects the accused can make.” Id. (citing Rowe v. State, 853 S.W.2d 581, 582

n.1 (Tex. Crim. App. 1993); Kernahan v. State, 657 S.W.2d 433, 434 (Tex. Crim. App. 1983)

(Article 17.151’s “requirement that the detainee ‘be released . . . by reducing the amount of bail

means that bail must be reduced to an amount the detainee can afford to pay.’”) (quoting Tex.

                                                 5
Att’y Gen. No. H–1130 (1978))). In Lanclos, the record showed that Lanclos was detained for

more than ninety days without having been indicted. He was held on a bond of $2,250,000,

reduced by the habeas court to $1,500,000. Id. at 926. The court of appeals held that that

reduction did not amount to an abuse of discretion because Lanclos failed to present evidence

“about his financial resources other than his wife’s affidavit saying they could not afford bonds

of $2,250,000 and that bail bond companies she had spoken to would not post bonds in that

amount.” Id.

            The Court of Criminal Appeals disagreed, stating that the appellate court “erred in failing

to require Appellant’s release on bond that he could afford.” Id. at 927. The court rejected the

State’s argument that Lanclos failed to meet his burden of showing his inability to make bail in

the amount set, observing that it had rejected a similar argument in Gill. The court reiterated

that, as determined in Gill, “the court of appeals . . . erred in considering factors that did not

support the denial of release under Article 17.151, such as previous reductions of bail amount by

the court and the prior history of felonies by the appellants.” Id. (citing Ex parte Gill, 413

S.W.3d at 431) (“trial court abused its discretion in failing to release defendants on personal

bond or bond they could afford”).2                 That is because “Article 17.151 does not condition a



2
    As stated in Gill:

            To the extent the court of appeals’ decisions below express the belief that article 17.151
            inadequately ensures victim and community safety, the Legislature provided judges with the
            means to achieve these goals. Article 17.40(a), titled “Conditions Related to Victim or
            Community Safety,” reads in part, “To secure a defendant’s attendance at trial, a magistrate may
            impose any reasonable condition of bond related to the safety of a victim of the alleged offense or
            to the safety of the community.” Nothing in the mandatory language of article 17.151 precludes a
            judge from imposing a broad range of reasonable (and even creative) conditions of release
            designed to ensure victim and community safety like no-contact orders, house arrest, electronic
                                                            6
defendant’s release on his proving how much bond he can afford.” Id. at 928 (citing Gill, 413

S.W.3d at 431). “Rather, it mandates his release—either on personal bond or by reducing the

required bail amount—period.” Id. As in this case, the habeas court came “up with a number

lower than [the original bail amount].” Id. at 929. “Article 17.151 requires more than coming up

with a lower number. It mandates release.” Id. As a result, the “habeas court abused its

discretion in picking a number that frustrated Article 17.151’s mandate to release Appellant.” Id.

        In accordance with Lanclos, we are compelled to conclude that the trial court failed to act

within its discretion by simply picking a number that was lower than the original bail amount.

Newson’s continued incarceration reflects the fact that he cannot afford bail in the amount of two

million dollars.




        monitoring, or daily reporting. Article 17.40 acknowledges that a judge need not turn a blind eye
        to potential safety concerns.

Ex parte Gill, 413 S.W.3d at 430–31.
                                                       7
(3)    Conclusion

       Newson was detained in the Gregg County Jail on a felony charge without indictment for

more than ninety days. He was entitled to release under Article 17.151. We, therefore, reverse

the trial court’s order denying appellant’s Article 17.151 habeas application and remand this

cause to the trial court to set a bond in an amount Newson can afford to pay. The mandate in this

case shall issue immediately.    See Ex parte Carson, 215 S.W.3d 921, 924 (Tex. App.—

Texarkana 2007, no pet.) (citing TEX. R. APP. P. 2) (recognizing authority of appellate court to

suspend rules, including time frame for issuance of mandate, to expedite decision).




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       November 15, 2022
Date Decided:         December 8, 2022

Publish




                                                8